

	

		II

		109th CONGRESS

		1st Session

		S. 365

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Coleman (for himself

			 and Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To amend the Torture Victims Relief Act of 1998 to

		  authorize appropriations to provide assistance for domestic and foreign centers

		  and programs for the treatment of victims of torture, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Torture Victims Relief Reauthorization

			 Act of 2005.

		2.Authorization of

			 appropriations for domestic treatment centers for Victims of

			 TortureSection 5(b)(1) of the

			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is

			 amended—

			(1)by striking and 2005 and

			 inserting , 2005, 2006, and 2007;

			(2)by striking

			 2004 and and inserting 2004,; and

			(3)by striking the

			 period at the end and inserting , $25,000,000 for the fiscal year 2006,

			 and $25,000,000 for the fiscal year 2007..

			3.Authorization of

			 appropriations for foreign treatment centers for Victims of

			 TortureSection 4(b)(1) of the

			 Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is

			 amended—

			(1)by striking and 2005 and

			 inserting , 2005, 2006, and 2007;

			(2)by striking

			 2004 and and inserting 2004,; and

			(3)by striking the

			 period at the end and inserting , $12,000,000 for the fiscal year 2006,

			 and $13,000,000 for the fiscal year 2007..

			4.Authorization of

			 appropriations for the United States contribution to the United Nations

			 Voluntary Fund for Victims of TortureOf the amounts authorized to be appropriated

			 for fiscal years 2006 and 2007 pursuant to chapter 3 of part I of the

			 Foreign Assistance Act of 1961 (22

			 U.S.C. 2221 et seq.), there are authorized to be appropriated to the President

			 for a voluntary contribution to the United Nations Voluntary Fund for Victims

			 of Torture $8,000,000 for fiscal year 2006 and $9,000,000 for fiscal year

			 2007.

		

